                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


KENYON REESE,

      Plaintiff,                          Case No. 18-10383

v.                                        HON. GEORGE CARAM STEEH

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION,
           DENYING PLAINTIFF’S MOTION FOR SUMMARY
         JUDGMENT (Doc. 11), AND GRANTING DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT (Doc. 13)

      On January 7, 2019, Magistrate Judge Mona K. Majzoub issued a

report and recommendation proposing that the court grant Defendant’s

motion for summary judgment and deny Plaintiff’s motion for summary

judgment. Magistrate Judge Majzoub further recommends that this action

for social security disability benefits be dismissed. No timely objections

have been filed.

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which
objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      Upon review of the report and recommendation, and having received

no objection, the court agrees with Magistrate Judge Majzoub’s analysis

and conclusions.

      Therefore, IT IS HEREBY ORDERED that Magistrate Judge

Majzoub’s report and recommendation (Doc. 14) is ACCEPTED and

ADOPTED as the order of the court.

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Doc. 11) is DENIED and Defendant’s motion for summary

judgment (Doc. 13) is GRANTED.



Dated: February 5, 2019              s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                     2
